Order unanimously modified in accordance with the Memorandum and as modified affirmed, with costs to respondents. Memorandum: Plaintiffs’ motion sought discovery of a statement made to defendant by its bus driver, who had taken the names of the passengers on defendant’s bus at the time of the accident. Special Term properly permitted discovery of this statement made in the regular course of defendant’s business. The terms of its order, however, would also permit discovery of postlitigation statements which were not sought by the motion and to which plaintiffs were not entitled. The order should be modified so as to permit discovery of only the statement made to defendant by its bus driver before any action was commenced which appellant concedes was made two days after the accident. (Appeal from order of Erie Special Term granting motion to require defendant to furnish copy of accident report and names and addresses of all persons on defendant’s bus.)
Present — Williams, P. J., Goldman, Henry and Del Veeehio, JJ.